Louisiana Code of Criminal Procedure article 401 provides:
A. In order to qualify to serve as a juror, a person must:
(1) Be a citizen of the United States and of this state who has resided within the parish in which he is to serve as a juror for at least one year immediately preceding his jury service.
(2) Be at least eighteen years of age.
(3) Be able to read, write, and speak the English language and be possessed of sufficient knowledge of the English language.
(4) Not be under interdiction of incapable of serving as a juror because of a mental or physical infirmity, provided than no person shall be deemed incompetent solely because of the loss of hearing in any degree.
(5) Not be under indictment for a felony nor have been convicted of a felony for which he has not been pardoned by the governor.
B. Notwithstanding any provision in Subsection A, a person may be challenged for cause on one or more of the following:
(1) A loss of hearing or the existence of any other incapacity which satisfies the court that the challenged person is incapable of performing the duties of a juror in the particular action without prejudice to the substantial rights of the challenging party.
(2) When a reasonable doubt exists as to the competency of the prospective juror to serve as provided for in Code of Criminal Procedure Article 787.
(emphasis added)
The provision has been interpreted to mean to continuously reside (at least one year).
In this case a proposed juror under oath testified "I reside in Madisonville." Madisonville is in St. Tammany Parish. This trial was held in Orleans Parish. The attorney for the defendant timely objected on the record to the non-qualified juror. No amount of waffling can overcome the plain language of the law. It is the duty of the court to know and enforce the law as written.